t c memo united_states tax_court dakotah hills offices limited_partnership an arizona limited_partnership william m and dianne b stephens tax_matters_partner et al petitioners v commissioner of internal revenue respondent 1cases of the following petitioners are consolidated herewith pavillion ii limited_partnership an arizona limited_partnership william m and dianne b stephens tax_matters_partner docket no copper crest i limited_partnership an arizona limited_partnership william m and dianne b stephens tax_matters_partner docket no dakotah hills retail limited_partnership an arizona limited_partnership william m and dianne b stephens tax_matters_partner docket no club carmel limited_partnership an arizona limited_partnership william m and dianne b stephens tax_matters_partner docket no pio decimo ii limited_partnership an arizona limited_partnership william m and dianne b stephens tax_matters_partner docket no ina thornydale limited_partnership an arizona limited_partnership william m and dianne b stephens tax_matters_partner docket no ironwood manufacturing ltd an arizona limited_partnership william m and dianne b stephens tax_matters_partner docket no and vail commerce center limited_partnership an arizona limited_partnership william m and dianne b stephens tax_matters_partner docket no docket nos filed date william m and dianne b stephens pro sese james e archie for respondent memorandum opinion hamblen judge respondent issued a notice of final partnership administrative adjustments fpaa to each partnership involved in these cases the proposed adjustments determined by respondent in each case for the taxable_year are as follows partnership_adjustment dakotah hills offices ltd partnership pavilion ii ltd partnership copper crest i ltd partnership dakotah hills retail ltd partnership club carmel ltd partnership pio decimo ii ltd partnership ina thornydale ltd partnership ironwood manufacturing ltd partnership vail commerce center ltd partnership dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number after concessions the principal issue for decision is whether petitioners recognized income pursuant to a sec_752 deemed_distribution 2on date this court granted george tomas rhodus' petition to withdraw as counsel for petitioners 3all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise continued findings of facts this case was submitted on the basis of the entire record the stipulation of facts and the annexed exhibits are incorporated herein and found accordingly the principal_place_of_business of the partnerships was located in tucson arizona at the time the petitions were filed the partnerships were formed on the following dates dakotah hills offices limited pavilion ii limited_partnership copper crest i limited_partnership dakotah hills retail limited_partnership club carmel limited_partnership pio decimo ii limited_partnership ina thornydale limited_partnership ironwood manufacturing limited_partnership vail commerce center limited_partnership date date date date date date date date date the agreements and certificates of limited_partnership agreements designated inter alia d randall jenkins and the jnc companies as the general partners for the partnerships most of the agreements provided that the partnerships were to be capitalized by promissory notes investor notes which were executed and delivered by the limited partners to the partnerships as consideration for the acquisition of their partnership interests ie partnership units in most instances the agreements provided dollar_figure first promissory note s shall mean the demand promissory note s executed by the limited partners as payment for each limited_partnership continued indicated unit s being purchased and shall be in an amount equal to dollar amounts per unit which shall be secured_by the limited partner's unit s being purchased and which is intended to be converted into an installment promissory note s the second promissory note when the partnership obtains a financial commitment from a bank savings and loan association or other financial_institution dollar_figure partnership unit partnership unit is the quantitative term of measurement used to measure one limited partner's interest in the limited_partnership as compared with other limited partners and the entire partnership dollar_figure second promissory note s shall mean the second promissory note s shall be executed by the limited partners as a modification of and in satisfaction of the first promissory note s and shall be prepared so as to satisfy the requirements of the bank savings and loan association or other financial_institution that has given the partnership a loan commitment similarly the remaining agreements stipulated that the investor notes would be utilized to acquire partnership interests in the limited_partnerships furthermore the agreements required each investor to execute a security_agreement which conveyed to the partnership a security_interest in his or her partnership_interest this requirement was imposed in part to secure payment of the investor notes in accordance with the aforementioned security agreements the partnerships negotiated pledged and assigned all of the investor notes as collateral for loans to the partnerships from financial institutions in turn the partnerships acquired a number of real properties with the loan proceeds the notes issued to the lenders by the partnerships were nonrecourse to the general partners but through various additional agreements the general partners were rendered liable with respect to the partnership indebtedness these notes were not by their terms recourse to the limited partners 4as an example on date william m and dianne b stephens as investors signed a security_agreement in which they acknowledged that the investor note and this agreement which stands as collateral therefore sic will be assigned by the partnership as collateral for a loan to a lender and the stephens hereby expressly waives every defense counterclaim or set-off which the stephens or any of the other investors may now have or hereinafter may have to any_action by such lender or the lender's assignee this security_agreement designates dakotah hills offices limited_partnership as the secured party 5for purposes of this opinion the term recourse indebtedness means that the debtor's assets may be reached by creditors if the debt is not paid conversely nonrecourse indebtedness means that a creditor's remedies are limited to a particular collateral for the debt 759_f2d_879 fed cir as an additional inducement for the lenders to accept the investor notes from the partnerships as collateral the partnerships negotiated and purchased financial guaranty bonds from admiral insurance co admiral the bonds provided that in the event any limited_partner defaulted on his or her obligations under the investor notes admiral agreed to pay to the lender s the amount due under the investor notes the terms of the financial guaranty bonds provided that upon the satisfaction of the bond the lenders were required to transfer the investor notes as well as the security agreements to admiral concomitantly with the purchase of the bonds the partnerships entered into indemnity agreements in which the partnerships agreed to indemnify admiral against any loss on the bonds in most instances the partnerships' obligation under the indemnity agreements was secured_by liens on real_estate properties owned by the partnerships sometime in and the partnerships initiated bankruptcy proceedings and terminated payments on the partnership notes held by the financial lenders consequently the lenders made demand on the limited partners who had contributed the investor notes to the extent stipulated in the financial guaranty bonds the limited partners however refused to honor the outstanding investor notes the lenders therefore demanded and received a settlement from admiral pursuant to the terms of the bonds subsequently within and without the bankruptcy proceedings the parties engaged in prolonged and lengthy litigation in particular admiral sued the limited partners who had defaulted on the outstanding investor notes contending that it had become the holder of the aforementioned notes the limited partners in turn countersued admiral alleging that they had been fraudulently induced to enter the partnerships and that admiral had been party to the fraud on date admiral and the representatives of the limited partners executed a settlement agreement the preamble to the settlement agreement states that admiral and the investors were parties to certain lawsuits which at the time of the agreement were pending in the united_states district_court for the district of arizona and or the arizona superior court in which admiral has asserted claims against investors and investors have asserted claims against admiral under the terms of the settlement agreement an investor was given until date to elect one of two options the first option was as follows commencing on the later of i date or ii the effective date of any enacted statutory provisions amending the internal_revenue_code to provide for preferential treatment with respect to the 6it appears that at least some of the limited partners in the various partnerships were parties to a suit against admiral but the record does not disclose whether all of the limited partners involved in this proceeding were parties to such lawsuit gain arising from the sale_or_exchange of a capital_asset the investors shall abandon their interests in the jnc partnerships by conveying them to the trustee and thereafter the investors' promissory notes that are the subject of claims by admiral against the investors or are otherwise held by admiral shall be returned to the investors the return of the investors' promissory notes is intended as a purchase_price reduction within the meaning of sec_108 the second option provided as follows immediately after the conclusion of the bankruptcy proceedings the investors shall convey their interests in the jnc partnerships to the trustee and all promissory notes executed by the investors that are the subject of claims by admiral against the investors or are otherwise held by admiral shall be returned to the investors the return of the investors' promissory notes is intended as a purchase_price reduction within the meaning of sec_108 in sum under the settlement agreement an investor could abandon his or her interest or interests in the partnership by conveying them to the trustee or the investor could elect to convey his or her interest or interests in the partnership to the trustee in either event the investor notes were to be returned moreover under the settlement agreement the investors assigned to admiral all of their right title and interest in and to i any claim or cause of action against any and all third parties and ii any claim or cause of action which was could have been could be or might be asserted arising out of or in any manner related to the bankruptcy of jnc the jnc partnerships or the principals general partners or affiliates thereof in turn admiral agreed not to pursue the investors' claims against specific individuals enumerated in the document but reserved the right to pursue any of the assigned claims against any other person or any of its own claims against any person the investors however retained the right to pursue other specific enumerated individuals at their own individual expense and through counsel of their own choosing next admiral agreed to indemnify defend and hold harmless the investors against claims by third parties relating to the investor notes finally on date the settlement agreement was approved by the bankruptcy court in date respondent mailed the fpaa's to petitioners which proposed adjustments on the premise that the discharge of liability on the partners' capital_contribution notes in resulted in a partnership_distribution pursuant to sec_752 petitioners filed a petition with this court contesting respondent's proposed adjustments thereafter we granted petitioners' motion to consolidate all of the cases pursuant to rule petitioners filed a motion for summary_judgment on the ground that the adjustments in the fpaa's were not 7the record indicates however that the settlement agreement did not encompass all of the investors involved in the partnerships partnership items for purposes of sec_6231 subsequently the case was submitted on the basis of the record petitioners did not file a brief but respondent filed a brief within the time designated by the court opinion in the instant case the fundamental issue is whether there was a sec_752 distribution adjustment by any of the partnerships to those limited partners who accepted the settlement with admiral and the partnerships specifically the parties diverge on the legal substance and effect of the settlement agreement respondent asserts that the financial arrangements embodied in the settlement agreement resulted in a sec_752 distribution to petitioners conversely petitioners contend that none of the partnerships made such a distribution to them sec_61 requires that certain amounts be included in gross_income sec_61 provides in part that gross_income means all income from whatever source derived including inter alia distributive shares of a partnership's gross_income sec_701 provides that a partnership is not liable for federal income taxes instead persons carrying on business as partners are liable in their separate or individual capacities for the income taxes arising from partnership operations in 8the motion was denied dakotah hills offices ltd partnership v commissioner tcmemo_1996_35 determining his or her income_tax a partner must take into account his distributive_share of each item of partnership income gain loss deduction and credit sec_702 each partner is taxed on his distributive_share of partnership income without regard to whether the income is actually distributed to him sec_1_702-1 income_tax regs sec_722 provides that the basis of a partnership_interest acquired by contribution of money or other_property to a partnership is the amount of such money and the adjusted_basis of such property increased by any gain recognized under sec_721 to the contributing_partner at such time a partner's basis of his partnership_interest is subject_to adjustments in particular a partner's share of liabilities of the partnership are included in computing the partner's tax basis of his partnership_interest cf 331_us_1 sec_752 provides that any increase in a partner's share of the liabilities of a partnership or any increase in a partner's individual liability by reason of the assumption by such partner of partnership liabilities shall be considered a contribution of money by such partner to the partnership this contribution results in an increase in the partner's basis of his partnership_interest sec_722 sec_752 provides that any decrease in a partner's share of the liabilities of a partnership or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of such individual liabilities shall be considered as a distribution of money to the partner by the partnership likewise such a decrease in a partner's share of the liabilities of a partnership results in a reduction in a partner's tax basis in his partnership_interest sec_722 a partner's contribution of a promissory note to a partnership will not in and of itself establish basis since the note is not deemed to be cash and is not property in which the partner possesses a basis sec_722 gemini twin fund iii v commissioner tcmemo_1991_315 affd without published opinion 8_f3d_26 9th cir however in order for a limited_partner to acquire basis in his or her partnership_interest with respect to the contribution of a promissory note the rules of sec_752 apply accordingly if the limited partner's share of the partnership's liabilities is increased upon the contribution of a promissory note the increase will be treated as a contribution of money and will therefore increase basis pursuant to sec_722 sec_1_752-1 income_tax regs the aforementioned provisions' requirement that the limited_partner is obligated to make an additional_contribution is satisfied if the limited_partner has an unconditional ultimate 9applicable to partnership liabilities incurred or assumed before date liability to contribute certain amounts toward the partnership's recourse_liabilities in the event the partnership's assets are insufficient to satisfy the outstanding liabilities and if the limited_partner has no right of reimbursement if constrained to make up the difference 87_tc_1471 86_tc_360 84_tc_889 affd without published opinion 805_f2d_1073 d c cir accordingly our determination in this instance concerns the limited partners' personal liability with respect to the payment of partnership recourse_liabilities derived from the investor notes that were contributed to the partnerships respondent contends that the limited partners became obligated to admiral due to the partnerships' failure to meet the terms of the various loans from the lenders in turn the limited partners were either unable or refused to meet their obligations as delineated in the investor notes therefore respondent argues that in constructive distributions occurred as a result of the settlement agreement between the limited partners the partnerships and admiral in particular respondent cites the language of the settlement agreement which provided that the investor notes contributed by the limited partners would be returned to the investors and never be enforced against the limited partners themselves on the other hand petitioners argue that the investor notes were not liabilities but rather assets of the partnerships in essence petitioners contend that the investor notes did not result in an increase pursuant to sec_752 in the basis of their partnership interests additionally petitioners evidently assert that admiral was the equitable owner of the investor notes and that the partnerships were the owners de jure of the aforementioned notes in other words petitioners argue that admiral was not the ultimate creditor also petitioners argue that since there was no actual distribution of money there was no sec_752 distribution we agree with respondent the financing arrangements in the instant case rendered each limited_partner liable with respect to the recourse_liabilities of the partnerships up to and including the amount of that limited partner's note in the event of default by the partnership on such liabilities moreover at the inception of the partnerships the limited partners were aware that their investor notes held by the partnerships as assets would be converted into and applied as collateral by the partnerships specifically the limited partners executed security agreements which conveyed to the respective partnerships security interests in the investor notes as noted the partnerships held the investor notes as assets which were utilized as collateral for loans in connection with real_estate acquisitions in particular the partnerships assigned their security interests in the investor notes to the lenders also to obtain loans from the lenders the partnerships made financial arrangements with admiral in which it guaranteed the performance of the limited partners in that regard the partnerships executed an agreement to indemnify admiral against losses on the financial guaranty bonds in the event that the insurance_company was obligated to reimburse the lenders on all outstanding loans in connection with the foregoing transactions admiral possessed security interests in the investor notes the partnerships however were unable to discharge the indebtedness to the lenders furthermore upon notice_and_demand from the lenders the limited partners did not meet their obligations under the outstanding investor notes consequently admiral as the guarantor was obligated to pay the lenders on the bonds subsequently there was a settlement in which both admiral and the partnerships released the limited partners from all obligations on the investor notes and in turn the limited partners agreed to surrender and convey their partnership interests back to the partnerships moreover admiral agreed to indemnify the limited partners against claims by third parties in connection with the investor notes the sum and substance of the foregoing transactions reflect that the limited partners did not unilaterally possess rights of reimbursement from the partnerships or the general partners for amounts owed by the limited partners to the lenders with respect to the investor notes at the time those notes were pledged as collateral for the partnerships' liabilities the limited partners accordingly secured pursuant to sec_752 an increase in the basis of their interests in the partnerships equal to the amounts of those notes in the settlement agreement the investors were in essence relieved of personal liability with respect to their interests in the partnerships and in the investor notes when admiral satisfied the partnerships' obligations to the lenders the partnerships were under obligation to admiral correspondingly admiral acquired all interest in the investor notes and for all practical purposes became the holder in due course of the investor notes admiral therefore became a creditor of the partnerships and an asset of the partnership the investor notes was acquired by admiral as collateral for the partnerships' indebtedness to admiral petitioners contend that subsequent to the settlement agreement the partnerships still possessed legal muniment of title in the investor notes in that vein petitioners assert that admiral was simply the equitable owner of the investor notes petitioners argue in essence that while the settlement agreement may have extinguished admiral's security_interest in the investor notes the partnerships still retained and held interest in the investor notes as assets the partnerships however did not possess any rights with respect to the outstanding investor notes petitioners disregard the indisputable fact that the partnerships assigned the investor notes to the lenders in return for real_estate loans once the partnerships defaulted on the aforementioned loans all title and interest passed to the lenders in due course admiral therefore possessed the right to hold the limited partners liable on the investor notes indeed petitioners evidently concede as much in that regard the settlement agreement divested the limited partners of liability for the outstanding investor notes also in the event that the investors were still held liable by third parties for the investor notes contributed to the partnerships admiral agreed to compensate or save harmless the aforementioned investors accordingly the investors' execution of the settlement agreement resulted in distributions to them under sec_752 we reject likewise petitioners' contention that they are not liable for a sec_752 deemed_distribution because there was no actual cash distribution although there was no such distribution petitioners are pursuant to sec_752 considered to have received a deemed or constructive distribution when they were relieved of their share of the partnerships' debts o'brien v commissi77_tc_113 specifically o'brien v commissioner supra involved a partner's abandonment of his interest in a real_estate partnership the partnership held real_estate subject_to nonrecourse debt the taxpayer sent a letter to the partnership abandoning his interest and walked away from the venture the partnership continued in business we held that a partner's abandonment of his partnership_interest resulted in a decrease in his share of the partnership liabilities within the meaning of sec_752 not because he ever had personal liability under state law but because he is no longer considered under the applicable code provisions as sharing in the nonrecourse liabilities of the partnership o'brien v commissioner id pincite thus the taxpayer was held to have been relieved of his share of partnership liabilities upon the abandonment of his interest causing a constructive cash distribution under sec_752 moreover this constructive distribution was held to be in liquidation of the partner's interest it occurred upon termination of his partnership_interest by abandonment see also 991_f2d_657 10th cir affg tcmemo_1991_552 reduction in partner's liabilities by reason of a partnership's assumption of those liabilities is a cash distribution citing sec_752 as noted in the settlement agreement petitioners' respective shares of the partnerships' recourse_liabilities were decreased accordingly under sec_752 petitioners are considered to have received constructive distributions through the abandonment of their partnership interests and the forgiveness of the outstanding investor notes by admiral and the partnerships white v commissioner supra accordingly we hold that petitioners realized distributions pursuant to sec_752 due to concessions decisions will be entered under rule
